Citation Nr: 0828260	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1989 
to January 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a right 
knee disorder and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that a left knee disorder 
is not related to active service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a left knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, October 2005 and 
February 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because the veteran was 
so notified in a September 2006 letter that was followed by a 
July 2007 statement of the case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO did not provide the veteran a left 
knee examination.  Although VA is required to provide a 
medical examination when it is necessary to make a decision 
on a claim, none is required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as is discussed further below, the 
evidence of record does not establish an inservice incurrence 
of a left knee disorder.  

Additionally, although the veteran asserted treatment for 
hypertension at a VA medical center and no VA medical records 
are of file, the veteran stated at the May 2008 Board hearing 
that he had never been treated for any left knee disorder.  
Accordingly, VA does not need to attempt to obtain these 
records with respect to a left knee disorder.  See 38 C.F.R. 
§ 3.159(d) (noting that VA will refrain from providing 
assistance in obtaining evidence for a claim where there is 
no reasonably possibility that any assistance would 
substantiate the claim).  There is no other indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records, to include the service 
entrance and discharge examinations, were negative for left 
knee complaints, treatment, or diagnoses.  

Private medical records from March 1991 through November 2000 
do not contain any complaints, treatment, or diagnoses of a 
left knee disorder.

At the May 2008 Board hearing, the veteran testified that he 
had never been treated for any left knee disorder.  The 
veteran reported left knee swelling.  

The Board finds that the evidence of record does not support 
a finding of service connection for a left knee disorder.  
There is no currently diagnosed left knee disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation); see 
also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) 
(holding that there is a current disability for VA purposes 
when a claimant has a disability at the time a claim is filed 
or during the pendency of that claim).  Although the veteran 
testified that he had left knee swelling, this is a symptom 
and not a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Without evidence of a current left knee disability, service 
connection for a left knee disorder cannot be granted.  
Hickson, 12 Vet. App. at 253 (noting that service connection 
requires a current disability, in-service incurrence of a 
disease or injury, and a nexus between the claimed in-service 
disease or injury and the current disability).  Accordingly, 
service connection for a left knee disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

With respect to the issues of entitlement to service 
connection for a right knee disorder and hypertension, remand 
is required because VA has not yet complied with its duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

With respect to the right knee disorder, remand is required 
for an examination.  VA's duty to assist includes providing a 
medical examination when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The RO 
did not provide the veteran with a right knee examination.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, 1991 private medical records demonstrate that the 
veteran has a right knee disability, to include 
chondromalacia, synovitis, meniscus and anterior cruciate 
ligament tears, and internal derangement.  Degmetich, 104 
F.3d at 1333; McClain, 21 Vet. App. at 312.  Additionally, 
the veteran and a fellow service-member who served with the 
veteran testified that the veteran injured his right knee in 
December 1990 and was on crutches.  38 C.F.R. § 3.159(c)(4).  
The Board finds these assertions both competent and credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (noting that the Board is obligated to determine the 
credibility of lay statements); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay 
witness is competent to provide evidence as to the visible 
symptoms or manifestations of a disease or disability).  
Moreover, the evidence of record indicates that a right knee 
disability may be related to the inservice knee injury 
because the diagnoses were made in March and May 1991, only 3 
and 5 months after service discharge, respectively.  See 
38 C.F.R. § 3.159(c)(4); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  There is however, 
no nexus opinion of record.  See 38 C.F.R. § 3.159(c)(4); see 
also Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Accordingly, because there is a diagnosed 
disability, an in-service event or injury, and an indication 
that the current disability may be associated with the 
inservice event or injury, but there is not enough evidence 
of record to decide the claim, remand is required for an 
examination.

With respect to hypertension, remand is required to obtain VA 
medical records.  VA's duty to assist includes obtaining 
records in the custody of a federal department or agency.  38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that where VA medical treatment 
records are material to the issue on appeal and are not 
included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees).  In a December 2005 lay 
statement, the veteran stated that he was being treated for 
hypertension at the Jamaica Plain VA Medical Center.  The 
claims file does not demonstrate that VA attempted to obtain 
any VA medical records.  Accordingly, remand is required to 
attempt to obtain these medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's hypertension and right knee 
disability.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

2.  After any additional records are 
associated with the claims file, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the etiology of a right knee 
disability.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must elicit from 
the veteran a full description of the 
circumstances of his in-service right knee 
injury.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, to 
specifically include the credible 
assertions of an inservice right knee 
injury, whether the right knee disability 
was caused or aggravated by the veteran's 
military service.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


